It being stated by the attorney general that an affidavit and a replevin bond thereupon of the said John Stewart, in the case of Joseph Welcher, administrator of the estate and effects of Elizabeth Shick, deceased, which affidavit and re-plevin are filed among the records of the inferior court, and are essential evidence on a bill of indictment to be preferred against the said John Stewart for perjury. Whereupon it is ordered, that the clerk of the inferior court do deposit with the attorney general the said documents, to be used as evidence aforesaid.